EXHIBIT ERF Wireless Continues Aggressive Acquisition Strategy with Acquisition of Centramedia Inc. Texas-Based WISP Expands ERF Wireless' Existing West Texas Network and Strengthens Company's Banking and Oil and Gas Strategy LEAGUE CITY, Texas, Jan 06, 2009 (BUSINESS WIRE) ERF Wireless (OTCBB:ERFW), a leading provider of enterprise-class wireless broadband products and services, announced today that the company has completed the acquisition of the assets and operations of Centramedia Inc., headquartered in Pampa, Texas. The transaction, which closed on December 31, 2008, is the thirteenth such acquisition by ERF Wireless of a Texas-based wireless Internet service provider (WISP) and includes Centramedia's existing customer base of more than 1,700 customers and over $1,200,000 in profitable recurring annual revenue, including certain wireless broadband projects for major oil and gas companies in the region. The transaction also encompasses all of Centramedia's network infrastructure equipment, including 26 towers strategically-located northeast of Amarillo, Texas, that are adjacent to ERF Wireless' existing West Texas network of approximately 75 towers headquartered out of Lubbock, Texas. The Centramedia acquisition is the first since ERF Wireless announced a major acquisition initiative on September 18, 2008, and provides ERF Wireless access to a large geographic area that includes multiple counties in the Texas Panhandle area covering approximately 10,000 square miles of natural gas production territory.
